Citation Nr: 1631330	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for DeQuervain's tenosynovitis of the left wrist.

2.  Entitlement to an initial compensable evaluation for status post C-section scar.

3.  Entitlement to an evaluation in excess of 50 percent for major depression, adjustment disorder with mixed anxiety, depressed mood and primary insomnia, to include an effective date prior to December 9, 2014 for that evaluation.

4.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, to include an effective date prior to December 12, 2014 for that evaluation.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014, with respect to the left wrist, C-section scar and TDIU issues; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2014, at which time the Board dismissed the appeal of service connection for posttraumatic stress disorder (PTSD) and awarded service connection for sleep apnea.  Those issues are considered final and the Board will no longer address those issues at this time.  

In October 2014, the Board additionally took jurisdiction over the TDIU claim at that time as intertwined with the increased evaluation claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the left wrist, C-section scar and TDIU claims for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

The issues of increased evaluation for the Veteran's psychiatric and bilateral pes planus disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left wrist is not shown to be ankylosed throughout the appeal period.

2.  The Veteran's C-section scar is shown to be painful, although it is not shown to be unstable, have a keloid formation, affect an area greater than 14.5 cms, or have any additional functional impairment throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for DeQuervain's tenosynovitis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5214, 5215 (2015).

2.  The criteria for establishing a 10 percent evaluation, but no higher, for C-section scar throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-05 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Respecting the increased evaluation claims for the left wrist and C-section scar disabilities, the Veteran filed her claim through the Benefits Delivery at Discharge (BDD) program.  When the Veteran filed her claim through the BDD program, she signed an acknowledgement that VA had provided adequate notice to her in July 2010, prior to her discharge from military service and at the same time she filed her initial claims for compensation with VA.

Further, the Veteran's appeal arises from her disagreement with the initial ratings assigned following the grants of service connection for her left wrist and C-section scar disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records, VA treatment records, and Social Security Administration (SSA) records are associated with the claims file.  VA provided relevant examinations in July 2010, November 2012, December 2014, and February 2016; those examinations are adequate as they provide sufficient findings, including clinical findings, to rate the Veteran's service-connected disabilities under the applicable rating criteria.

The left wrist and C-section scar claims were the subject of an October 2014 Board remand, which requested that VA treatment records be obtained and that VA examinations of those disabilities were performed.  As noted above, VA examinations were provided in December 2014 and February 2016 prior to the case's return to the Board; likewise, VA treatment records from the El Paso VA Medical Center have been obtained through February 2016 and associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Left Wrist Disability

The Veteran filed her claim for service connection for a left wrist disability in July 2010, prior to her discharge from service.  Service connection for DeQuervain's tenosynovitis of the left wrist was awarded in a February 2011 rating decision, at which time it was assigned a noncompensable evaluation, effective December 10, 2010-the date following her discharge from service.  During the pendency of the appeal, the Veteran's left wrist disability was increased to 10 percent disabling, effective December 10, 2010, in a January 2012 rating decision.  Throughout the appeal period, the Veteran's left wrist disability has been evaluated under Diagnostic Code 5215-5024.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, the Veteran's right extremity, including her right wrist, has been found to be her major or dominant extremity for purposes of evaluation, as shown below by the evidence of record.  Thus, the Veteran's minor extremity is at issue in this case.

Under Diagnostic Code 5024, for tenosynovitis, the criteria indicate that the disability of the affected part should be rated based on limitation of motion of that affected joint or as arthritis of the applicable joint.  

The Board notes that the highest disability rating under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher schedular rating under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  

Likewise, a higher disability rating under Diagnostic Code 5003 or 5010, for arthritis, is not warranted as the involvement of the Veteran's left wrist is a single joint, and Diagnostic Code 5003 requires involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Moreover, Diagnostic Codes 5003 and 5010 explicitly note that the Veteran should be rated under the limitation of motion code for the effected joint-in this case, the Veteran's left wrist joint-unless the limitation of motion of that joint is noncompensable under the applicable code; the Veteran has been evaluated for the appropriate limitation of motion for her left wrist in this case and therefore any further contemplation of that disability under Diagnostic Codes 5003 and 5010 would be impermissible pyramiding.  Accordingly, a higher evaluation under Diagnostic Codes 5003 and 5010 are not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

Consequently, the sole Diagnostic Code which would allow an assignment of a disability rating higher than the currently assigned 10 percent in this case is Diagnostic Code 5214.  Under Diagnostic Code 5214, a 20 percent disability rating is warranted for favorable ankylosis of the minor wrist between 20 degrees and 30 degrees, a 30 percent disability rating is warranted for any other position of ankylosis, except favorable, of the minor wrist, and a 40 percent disability rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

On appeal, particularly in her June 2014 hearing, the Veteran admitted that she had free range of motion of her left wrist; however, she indicated that her left wrist is weaker than her right wrist and that she has trouble putting pressure on her wrist, carrying heavy objects or typing as it will get weak and numb.  She also reported that she took anti-inflammatories and wore a brace for her wrist when performing activities.  She reported having 10-15 flare-ups a month, which she treated with rest, medication and her brace; a flare-up typically last approximately a day.  She further reported that during a particularly bad day she would have "total non-movability" of her left wrist; she cannot do anything with it and she has to keep it in her brace.  She reported that she was right-hand dominant.  She denied getting regular treatment at VA for her left wrist disability.  Finally, she reported that she withdrew from her degree in massage therapy as a result of her wrist pain.  

Turning to the evidence of record, prior to her discharge from service, the Veteran underwent a VA examination of her left wrist disability in July 2010.  At that time, she reported that she had the condition since October 2001, occurring over time with picking up heavy objects, typing for long periods and twisting her wrist.  She reported having weakness, stiffness, giving way, lack of endurance, tenderness and pain of the left wrist; she denied swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation of the left wrist.  She had flare-ups to three times daily for 0.5 hours at a time.  During flare-up her severity level was 5 out of 10; flare-ups were precipitated by physical activity and were alleviated with rest.  She reported having minimal movement of the wrist during flare-ups.  She was treated with physical therapy; she denied surgical procedures, hospitalization, or incapacitation as a result of her left wrist disability.  Her overall functional impairment was pain when typing and moving her wrist.  X-rays of the left wrist obtained at that time were unremarkable, showing no acute fracture or dislocation, normal carpel bones in architecture and configuration, and no evidence of soft tissue swelling.  

On examination, the examiner noted that the Veteran was currently employed with the United States Navy in her current position since 2000.  She was able to brush her teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress herself, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  The examiner noted she was right-hand dominant.  The Veteran's left wrist was tender on examination without signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Her left wrist was not ankylosed.  Her left wrist had normal range of motion during initial and repetitive motion testing; the examiner noted there was no additional degree of limitation, nor was there additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Respecting neurological examination, the Veteran's motor function, sensation and reflex examinations were normal.  The examiner noted that the Veteran's left hand dexterity was normal.  The examiner diagnosed the Veteran with DeQuervain's tenosynovitis of the left wrist, with subjective factors of pain and tenderness and objective factors of tenderness on palpitation during examination; the examiner noted the Veteran's left wrist range of motion was normal.  The examiner concluded that the Veteran's usual occupation and activities of daily living were not affected.  

The Veteran underwent another VA examination of her left wrist disability in November 2012.  The examiner diagnosed the Veteran with bilateral mild extensor pollicus brevis tendonitis.  At that time, she reported that problems with her wrists began in 2005, after performing lots of typing and administrative work.  She reported stiffness, pulling, sharp tingling, and numbness confined to the radial aspect of her wrists with thumb extension exaggerating symptoms.  She was prescribed wrist splints during service which helped with discomfort; she still had the splints which she wore when typing for school.  She was not currently employed at that time.  

On examination, the Veteran was noted as right-hand dominant.  She denied flare-ups.  The Veteran had normal range of motion testing which was unchanged after repetitive motion testing.  The examiner noted there was no additional limitation of motion or additional functional loss or impairment.  The Veteran did not have pain on palpation of the left wrist.  Muscle strength testing was normal.  Her left wrist was not ankylosed.  The Veteran denied any surgical procedures.  The examiner noted that the Veteran would not be equally served with amputation and a prosthesis.  X-rays were not obtained at that time.  The examiner found the left wrist disability did not impact her occupational functioning; the examiner concluded that there was no apparent significant disability of the Veteran's wrists.  

The Veteran underwent an SSA examination in December 2012.  At that time, the Veteran reported a history of carpel tunnel syndrome (CTS) since 2005 with a history of trauma.  She reported aching pain, intermittent numbness, and tingling in her bilateral wrists.  She also reported night symptoms.  Her pain intensity was 3-4 out of 10 most days and was 3-4 at the time of examination.  She finally reported difficulty with her ability to work due to difficulty with typing and lifting objects.  The examiner noted she was unemployed and that her typical daily activities consisted of doing things around the house and taking care of her two children.  The Veteran also reported limitations with lifting and carrying 25 pounds or more occasionally.  

On examination, her extremities did not have any clubbing, cyanosis or edema.  Muscle strength testing was normal, as was her sensory examination.  She had negative Tinel's and Phalen's signs.  Her reflex testing was normal.  There was no joint swelling, erythema, effusion or deformity noted.  She was able to lift, carry and handle light objects and she could dress and undress adequately.  Range of motion of her left wrist was normal.  The examiner concluded that the Veteran did not have any manipulative limitations on reaching, handling, feeling, grasping, or fingering as she was able to perform those frequently.  

The Board has reviewed the balance of the SSA records and notes that those records generally do not demonstrate any treatment for her left wrist disability and that her complaints in those records are substantially similar to those noted in the December 2012 examination.  

The Board has additionally reviewed the VA treatment records from the El Paso VA Medical Center associated with the claims file through February 2016.  These records generally reflect that the Veteran did not get any treatment for her left wrist disability with VA throughout the appeal period.  

The Veteran underwent another VA examination of her left wrist disability in December 2014.  The examiner diagnosed the Veteran with DeQuervain's tenosynovitis of the left wrist.  The Veteran reported that her symptoms began in 2001 and worsened after a 2009 car accident.  At that time, she reported having constant wrist pain which she takes medication for every day; her pain was 3-4 out of 10.  She denied any flare-ups, although she reported having decreased strength in her wrists and thumbs.  

On examination, she was noted as being right-hand dominant.  The Veteran had 80 degrees (normal) of palmar flexion, 70 degrees of dorsiflexion, 40 degrees of ulnar deviation, and 20 degrees (normal) of radial deviation.  The examiner noted there was minimal difficulty when typing and opening/closing jars and bottles.  There was pain on examination which caused functional loss in ulnar deviation; there was also pain with weightbearing.  The Veteran's left wrist was not tender/painful on palpation.  After repetitive motion testing, the Veteran's left wrist range of motion was unchanged.  The examiner noted that the Veteran did not have pain, weakness, fatigability, or incoordination which additionally limited functional disability after repeated use.  Muscle strength testing was normal and the Veteran did not have muscle atrophy.  Her left wrist was not ankylosed.  The examiner noted that the Veteran regularly used a brace for her left wrist disability; the examiner also determined that she would not be equally served with amputation and prosthesis.  There was no evidence of crepitus.  Magnetic Resonating Imaging (MRI) scans taken of the left wrist were negative, without evidence of fibrosis or tendonitis.  Finally, the examiner concluded that the Veteran's left wrist caused 

a very minimal impact on her ability to work in a physical job where she has to lift, push or pull heavy objects[, and] on her ability to work in a sedentary job where she has to sit at a desk and type on a computer or answer telephones.  The Veteran will have difficulty opening and closing jars which requires a rotation movement.  She can drive a car, dress herself, feed herself, prepare meals, and groom herself.  

Finally, the Veteran underwent a VA examination of her left wrist in February 2016.  At that time, the Veteran reported she was a stay-at-home mom of two children who were 6 and 3 years old.  Since discharge from service, she reported having sharp pain and stiffness with movement while awake; she used wrist bands and NSAIDS as necessary.  She denied any flare-ups or range of motion loss.  She also denied visiting the emergency room, any hospitalization, or time off work due to her left wrist disability.  

On examination, the Veteran was shown to be right-hand dominant.  Range of motion testing was the same as in December 2014; no pain was noted on examination or with weightbearing at that time however.  The Veteran's left wrist was not tender or painful to palpation and there was no evidence of crepitus.  After repetitive motion testing, the Veteran's range of motion was unchanged, and there was no additional functional loss due to pain, weakness, fatigability, or incoordination.  Muscle strength testing was normal and the Veteran did not have muscle atrophy.  Her left wrist was not ankylosed.  The examiner noted the Veteran occasionally used a brace and that she would not be equally served with amputation and a prosthesis.  Diagnostic testing did not reveal any arthritis of the left wrist.  With respect to impact on the Veteran's occupation and daily functioning, the examiner opined as follows:

Veteran is a 35-year old female . . . she is a stay home mom w[ith] 2 children, 6 and 3 years old and she does all her household activity by herself. . . . Today exam is unremarkable, both wrists have good [range of motion].  Finklestein's test is negative.  Both wrist have no sign/symptoms of ankyloses.  Based on the objective evidence at hand, it is less likely than not . . . that pain, weakness, fatigability, or incoordination could limit functional ability, with a total range of motion loss during flare-ups, or when the joint is used repeatedly over a period of time, and since the Veteran wrists were not examined during a flare-up or extended use episode, a further opinion on this issue is not feasible, without resorting to speculation.  Lastly there is no supportive evidence of her wrist condition, negatively impacting the Veteran's abilities to sustain ambulatory or sedentary employment or her activities of daily life/living (ADL's).  

Based on the foregoing evidence, the Board finds that a higher evaluation than currently assigned is not warranted, as there is no evidence that the Veteran's left wrist is ankylosed at any time throughout the appeal period.  

Insofar as the Veteran has contended during her hearing that on flare-ups she is essentially "functionally ankylosed," as she cannot move her wrist and has to wear a brace, as noted above, ankylosis is the fixation of the joint; such a fixation is not demonstrated in this case, as the Veteran's left wrist has some range of motion throughout the appeal period.

The Board acknowledges the Veteran's reports of pain, stiffness, and weakness/decreased strength, as well as her complaints of numbness and tingling.  However, the objective evidence during the several examinations is more probative than the Veteran's lay statements, as her pain and stiffness is not shown to lead to any additional functional limitation of her left wrist, muscle strength testing is shown to be normal, and there is no muscle atrophy of her left wrist throughout the appeal period.  Finally, the Veteran's sensory examinations throughout the appeal period were normal.  

The Veteran reported during her hearing that she essentially has total loss of use of her left wrist during flare-ups of her wrist pain, during which she cannot move her wrist and has to brace her wrist.  The Board finds that these statements are inconsistent with the Veteran's other reports during her VA examinations.  Moreover, the clinical examinations revealed findings of mild impairment in the left wrist, with the Veteran able to perform most activities with her hand and wrist other than opening jars. 

Moreover, the February 2016 VA examiner opined that it was less likely than not that the Veteran had total range of motion loss during flare-up or repeated use.  The Board finds this opinion to be more probative than the Veteran's own lay statements of record.  

Consequently, in light of the above findings, the Board finds that a disability rating in excess of the currently assigned 10 percent is not warranted for the Veteran's left wrist disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214.  

C-Section Scar Disability

The Veteran filed her claim for service connection for a C-section scar in July 2010, prior to her discharge from service.  Service connection for status post C-section scar was awarded in a February 2011 rating decision, at which time it was assigned a noncompensable evaluation, effective December 10, 2010-the date following her discharge from service.  Throughout the appeal period, the Veteran's left wrist disability has been evaluated under Diagnostic Code 7805.

Diagnostic Code 7805 directs the evaluator to evaluate the scar under Diagnostic Codes 7800 through 7804, as well as any other disabling effects not considered under those codes under an appropriate diagnostic code.  

Diagnostic Code 7800 is not applicable in this case as the Veteran's C-section scar is not of her head, face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

On appeal, particularly during her June 2014 hearing, the Veteran reported that her C-section scar was really low on her body and that she always had a piece of clothing rubbing against it.  She reported that the scar was a dark brown color, which was darker than her normal skin tone.  The Veteran also reported that her scar was raised because it keloids a bit.  She reported that it was painful, tender and sensitive; she stated that it irritates her if she has any tight clothing on or when her clothing rubs against the scar.  She was unable to wear low-cut underwear, lace, or jeans unless they were very loose on her body.  She also reported that she has to be careful when she shaves the area in order to avoid ingrown hairs.  

Turning to the evidence of record, the Veteran underwent a VA examination in July 2010, prior to her discharge from service.  At that time, she reported that she had a C-section in 2009 which left a scar on her lower abdomen.  She reported pain, itching and tingling at the scar site, although she denied any scar breakdown or other functional impairment as a result of her scar.  

On examination, the examiner noted that the Veteran was currently employed with the United States Navy in her current position since 2000.  She was able to brush her teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress herself, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  Examination of her skin revealed a scar on the anterior side of her trunk located in her lower abdominal area, status post C-section.  The scar was linear, measuring 10 cm by 0.5 cm.  The scar was not painful on examination and there was no skin breakdown.  The examiner noted it was a superficial scar without any underlying tissue damage.  There was no inflammation, edema, keloid formation, and the scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  The examiner diagnosed the Veteran with scars secondary to C-section, which were asymptomatic without any subjective factors.  

The Veteran underwent a VA examination of her C-section scar in November 2012.  During that examination, she was diagnosed with a post C-section abdominal scar.  The Veteran reported she had a C-section with the delivery of her child in September 2009.  She reported that her scar felt painful when she stretches, the scar itches, and it pulled with movement.  She denied being prescribed any topical medications for discomfort.  On examination, the Veteran had a linear scar with was 12 cm on her anterior trunk.  The examiner noted that the Veteran's scar was not painful or unstable.  Photographs were not obtained and the examiner noted that there was no functional impact on her employability due to her scar.  

The Veteran underwent an SSA examination in December 2012; she did not mention any disability with regards to her abdominal scar during that examination.  Likewise, the Veteran's SSA records and her VA treatment records through February 2016 generally do not demonstrate any treatment for her abdominal scar due to her C-section.  

The Veteran underwent a VA examination of her C-section scar in December 2014.  Again, as noted above, the Veteran's abdominal scar was due to a C-section delivery performed in September 2009; she had a second C-section over the first scar performed in December 2012.  The Veteran reported pain when the scar rubs with her clothes and when she develops ingrown hairs or she bends or twists.  She stated that at times it was tender to touch.  On examination, the examiner noted that the scar and adjacent tissue were not tender to touch.  The examiner also noted that the Veteran's scar was not painful or unstable on examination; her scar was noted as well-healed.  The examiner noted the Veteran's anterior trunk had a linear 14.5 cm scar.  Photographs were not obtained and the examiner concluded that the Veteran's scar did not impact her ability to work.  

Based on the foregoing evidence and by resolving all reasonable doubt in her favor, the Board awards a 10 percent evaluation throughout the appeal period for the Veteran's C-section scar.  

Throughout the appeal period, the Veteran has competently and credibly stated that her C-section scar is painful.  The Board finds the Veteran's lay statements regarding pain to be credible.  Thus, the Board awards a 10 percent evaluation for the Veteran's C-section scar under Diagnostic Code 7804.  

The Board acknowledges the Veteran's statements that she has keloid formation and other evidence of an unstable scar during the appeal period.  However, the examinations have found that her scar does not have keloid formation.  The Board finds the examiner's findings to be more probative in this instance.  
Accordingly, the Board finds that an additional evaluation for unstable scar under Diagnostic Code 7804 is not appropriate in this case.  Likewise, as there is a single painful scar, an evaluation in excess of 10 percent is not warranted for the Veteran's C-section scar under that Diagnostic Code.  

Furthermore, the Board has considered Diagnostic Codes 7801 and 7802.  Diagnostic Code 7802 does not allow for an evaluation in excess of 10 percent.  The area measurements required for evaluation under Diagnostic Code 7801 have not been met in this case; the highest area noted by the Veteran's C-section scar during the appeal period was 14.5 cm, noted in the December 2014 VA examination.  Thus, Diagnostic Code 7801 would not provide for a higher rating in this case.

Finally, the Board acknowledges the Veteran's complaints of pulling and pain with movement.  The Board notes that the pain is already contemplated by the assignment of the above 10 percent evaluation.  The Veteran's pulling on movement has been contemplated by the Board; however, such is not shown on examination to be demonstrable of any additional functional impairment such as limitation of motion.  Consequently, the Board cannot find that any additional functional limitation is shown beyond what has already been contemplated by the Veteran's painful scar, as discussed above.  

In short, a 10 percent evaluation for a single painful scar under Diagnostic Code 7804 is warranted throughout the appeal period; however, a rating in excess of 10 percent is not warranted as the Veteran's C-section scar is not shown to be unstable or to be greater in area than 14.5 cm throughout the appeal period.  See 38 C.F.R. §§4.7, 4.118, Diagnostic Codes 7801, 7802, 7804.  

Extraschedular Considerations

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's left wrist and C-section scar disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which she is currently evaluated.  In this regard, the Veteran's current rating for her left wrist is based on limitation of motion of her left wrist, as well as pain, stiffness, and weakness of the left wrist, and contemplates the functional limitations caused by that disability, to include less movement than normal, weakened movement, and pain on movement.  
For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities such as difficulty with pulling, lifting, typing, and opening jars/bottles.

Moreover, with respect to her C-section scar, the current rating is based on the painfulness of that scar; the Board has also contemplated the instability of that scar, the area of that scar, and whether there is any other functional impairment due to that scar.  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For these reasons, as the rating schedule is adequate to evaluate the left wrist and c-section scar disabilities, referral for extra-schedular consideration is not in order.  


ORDER

An evaluation in excess of 10 percent for DeQuervain's tenosynovitis of the left wrist is denied.  

A 10 percent evaluation, but no higher, for the Veteran's C-section scar is granted. 


REMAND

Initially, in a September 2015 rating decision, the AOJ increased the evaluation of the Veteran's psychiatric disability from 30 percent to 50 percent disabling, effective December 9, 2014, and her bilateral pes planus disability from noncompensable to 30 percent disabling, effective December 12, 2014.  In a September 2015 Notice of Disagreement, VA Form 21-0958, the Veteran indicated that she disagreed with the assigned evaluations and effective dates for those disabilities.  As a timely notice of disagreement with increased evaluation and earlier effective date claims for the Veteran's psychiatric and bilateral pes planus disabilities have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation and earlier effective claims respecting the Veteran's psychiatric and bilateral pes planus disabilities are remanded at this time.

With regards to the TDIU claim, the Board notes that the Veteran has applied at least twice for Vocational Rehabilitation, first in April 2010 prior to her discharge from service and most recently in September 2015; she also applied for Vocational Counseling services in November 2015.  The Board has reviewed the claims file and it does not appear that those records have been obtained and associated with the claims file.  Consequently, a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issues of increased evaluation and earlier effective dates for the Veteran's psychiatric and bilateral pes planus claims arising from the September 2015 rating decision.  

2.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


